Citation Nr: 1807672	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  11-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2008 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at hearings at the RO in November 2010 and before the undersigned in July 2012.  Transcripts of the proceedings are of record.  The Board remanded the claim in July 2014 and again in August 2015 for additional development.

Additional claims of entitlement to service connection for bilateral shoulder and knee disabilities, and for prostatitis, were remanded by the Board also in August 2015 when additionally remanding this claim.  And by rating decision since issued in February 2016, the Agency of Original Jurisdiction (AOJ) granted all of those other claims.  So absent a separate appeal of a "downstream" issue, such as concerning the rating or effective date assigned for those now service-connected disabilities, the only claim still at issue instead concerns the rating for the bilateral (i.e., left and right ear) hearing loss.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's hearing acuity is no worse than Level II in each ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal, however, is from the initial rating assigned following the granting of service connection for bilateral hearing loss.  The statutory scheme contemplates that, once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 
8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), and this line of precedent cases, i.e., progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved.  The Veteran was provided this required SOC and since has been provided Supplemental SOCs (SSOCs), together citing the statutes and regulations governing the rating of this disability and effective date assigned, and containing discussion of the reasons or bases for not assigning a higher initial rating or earlier effective date for this disability.  He therefore has received all required notice concerning this downstream initial-rating claim.

As concerning the additional obligation to assist the Veteran with this claim, his VA medical treatment records have been obtained.  Moreover, he was afforded adequate VA examinations to ascertain the severity of his bilateral hearing loss.  He has not identified any pertinent evidence that remains outstanding.  The Board's August 2015 remand directed that an attempt be made to obtain treatment records from the Naval Health Clinic Corpus Christi (NHCCC).  In October 2015, a request for such records was made, but a representative of the clinic searched the database and stated there were no records the Veteran had been treated at that facility.  VA's duty to assist therefore has been met.

The Board also finds that there has been substantial compliance with the August 2015 Board remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Factual Background, Legal Criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran was afforded a VA audiometric examination in December 2007.  He stated that he had difficulty distinguishing words when in a noisy environment.  An audiometric test disclosed that the hearing threshold levels in decibels in the right ear were 10, 20, 35 and 35 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 20, 50 and 45.  Speech audiometry revealed speech recognition ability of 88 percent in each ear. The diagnosis was bilateral sensorineural hearing loss.

An undated graphical representative of an audiometric test is of record.  The report has a VA letterhead, as well as an indication that the audiology clinic was at the NHCCC.  There is no indication that the Maryland CNC controlled speech discrimination test was administered, as is required for rating purposes.  See 38 C.F.R. § 4.85(a).  

On February 2010 VA audiometric examination, the Veteran stated he had difficulty hearing conversations at home and at work.  An audiometric test disclosed that the hearing threshold levels in decibels in the right ear were 10, 25, 40 and 45 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 25, 50 and 55.  Speech audiometry revealed speech recognition ability of 96 percent in each ear. The diagnosis was moderate sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss in the left ear.

The Veteran was again afforded audiometric testing by the VA in February 2015.  The test disclosed that the hearing threshold levels in decibels in the right ear were 25, 40, 55 and 60 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 30, 35, 55 and 65.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left. The diagnosis was bilateral sensorineural hearing loss.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


As already alluded to, this appeal arises from the Veteran's disagreement with the initial rating assigned following the granting of service connection for bilateral hearing loss.  Where, as here, the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as a "staged" rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings for hearing loss disability are determined by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and 38 C.F.R. § 4.86, Under these criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on impairment of hearing acuity as reflect by the results of controlled speech discrimination tests and average puretone threshold levels as measured by audiometry in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels, ranging from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness).  The percent rating is derived by applying Table VII to the hearing acuity Levels found by application of Table VI or VIA to audiometry findings.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Applying 38 C.F.R. § 4.85 Table VI to the findings on the three VA examinations establishes that the Veteran had Level II hearing in each ear on the December 2007 VA examination, and Level I hearing in each ear on both the February 2010 and February 2015 examinations.  These findings warrant a noncompensable rating.  The Board finds that the examinations were adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the examiner specifically commented on the type of functional impairment that results from the hearing loss shown.  There is no indication in the record that the Veteran's bilateral hearing loss impacts his ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).


The Board also has considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the audiological reports mentioned fail to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear, an evaluation for an exceptional pattern of hearing impairment is not warranted.

The Veteran is competent to report symptoms he experiences, including difficulty hearing, and the Board finds him to be credible.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. Through clinical studies of veterans with hearing loss, VHA found that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (Apr. 12, 1994).


The Board has considered the Veteran's statements with regard to his hearing loss disability, as noted in his submitted statements, examination records and the transcript of his hearing testimony, both before a local Decision Review Officer (DRO) and this Board Judge. For example, the Veteran has had complaints of difficulty hearing in the presence of ambient (background) noise. But  he is service connected for bilateral hearing loss and hearing loss, by its very nature, involves a difficulty with hearing acuity. He has reported having difficulty with hearing acuity. Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture.

Consider also there recently was a panel decision issued on December 13, 2017, by the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) affirming a December 2015 Board decision that, like here, had denied a compensable schedular rating for bilateral hearing loss, as well as referral for a rating based on extra-schedular consideration under 38 C.F.R. § 4.16. See Rossy v. Shulkin, No. 16-0720 (December 13, 2017). That appeal to the Court was filed after the Court had decided Doucette v. Shulkin, 28 Vet. App. 366 (2017), which had affirmed a Board decision denying extra-schedular referral when only the functional effects alleged were aspects of hearing loss. The Court concluded that Doucette directed the outcome of the appeal in Rossy as well. In Doucette, the Court addressed how to conduct an extra-schedular analysis-specifically, the first Thun inquiry-in the contest of a hearing loss claim. The Court held that the rating criteria for §§ 4.85 and 4.86 contemplate, and thus compensate for, the functional effects of hearing loss, namely difficulty understanding speech and the inability to hear sounds in various contexts. While leaving open the possibility that extra-schedular consideration for hearing loss might be warranted by other symptoms or functional effects associated with that disability, the Court further held that extra-schedular referral is not reasonably raised when complaints of difficulty hearing are the only complaints of record.


The Court saw no basis to distinguish that appeal from Doucette; as in this case, the only hearing loss problem alleged by the Appellant was difficulty understanding conversations or what amounts to them, particularly in noisy or crowded circumstances. Absent other factors, the Court found that this sort of complaint is squarely within the type of symptoms and functional effects contemplated and compensated by VA's schedular rating criteria. The Court found that the Appellant failed to demonstrate any error regarding his bilateral hearing loss. The Court affirmed the Board's decision.

Recognizing all of this, the threshold element for extra-schedular consideration is not met and any further consideration of governing norms or referral to the appropriate VA officials for extra-schedular consideration is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Veteran has not alleged, and the evidence does not otherwise show, any symptoms indicative of an unusual or unique disability picture not contemplated by the rating criteria; thus, the schedular criteria are wholly adequate. As a result, extra-schedular referral is not required. 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A compensable rating for bilateral hearing loss is denied.




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


